Citation Nr: 1640750	
Decision Date: 10/17/16    Archive Date: 11/08/16

DOCKET NO.  13-34 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1947 to March 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California (hereinafter Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including Virtual VA and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.

The Veteran testified at an August 2016 Travel Board hearing before the undersigned.  A transcript of those proceedings is associated with the Veteran's VBMS file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence is at least in relative equipoise on the question of whether the Veteran's bilateral hearing loss is etiologically related to his active duty service.

2.  The Veteran experienced tinnitus during active service and at times during the appeal period.

CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for bilateral hearing loss have been met.  38°U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2.  With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for tinnitus have been met.  38°U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Laws and Regulations

The Veteran seeks to establish his entitlement to service connection for bilateral hearing loss and tinnitus.  Service connection will be granted if the Veteran has a disability resulting from personal injury or disease incurred in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To establish service connection, the Veteran must show (1) a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A valid service connection claim requires competent evidence of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  However, the presence of a disability at any time during the claim process - or relatively close thereto - can justify a grant of service connection, even where such disability has become asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013.  

Service connection for certain chronic disorders, including sensorineural hearing loss, may be presumed where demonstrated to a compensable degree within 1 year following separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In Fountain v. McDonald, 27 Vet. App. 258 (2015), the Court determined that tinnitus is an "organic disease of the nervous system" subject to presumptive service connection where there is evidence of acoustic trauma and nerve damage.

For an enumerated "chronic disease" such as hearing loss and tinnitus shown in service (or within a presumptive period under § 3.307), subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  See Groves v. Peake, 524 F.3d 1306, 1309 (2008).

For the purpose of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold at any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores utilizing the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.  Normal puretone thresholds during service does not necessarily preclude service connection.  See 38°C.F.R. § 3.303(d); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Tinnitus is a medical term referring to symptoms of noise in the ears, such as ringing, buzzing, roaring or clicking.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1714 (28th ed. 1994).  In adopting the current rating criteria for tinnitus under Diagnostic Code 6260, VA described tinnitus as follows:

Tinnitus is classified either as subjective tinnitus (over 95% of cases) or objective tinnitus.  In subjective or "true" tinnitus, the sound is audible only to the patient.  In the much rarer objective tinnitus (sometimes called extrinsic tinnitus or "pseudo-tinnitus"), the sound is audible to other people, either simply by listening or with a stethoscope.

67 Fed. Reg. 59033 -01 (Sept. 19, 2002).

Thus, tinnitus is a rare type of disability that, in the vast majority of cases, may be established on the basis of lay evidence alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).

Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis

The Veteran seeks entitlement to service connection for bilateral hearing loss.  The Veteran has a current diagnosis of bilateral sensorineural hearing loss for VA disability purposes.  See March 2010 VA Examination; 38 C.F.R. § 3.385.

The record reflects some question as to whether the Veteran manifests a current tinnitus disability.  In his October 2009 claim, the Veteran indicated that tinnitus began in January 1950.  During the March 2010 VA examination, the examiner noted that the Veteran reported he had not experienced tinnitus in the previous year, and had last experienced it five years prior.  While a July 2010 opinion from a private physician addresses the etiology of the Veteran's hearing loss, it does not address tinnitus.  In the November 2013 substantive appeal, the Veteran stated that he did not recall telling the examiner that he had not experienced tinnitus for the previous five years, and the Veteran stated that he had experienced "hearing problems" since he was on active duty.  Finally, during his August 2016 hearing testimony, he testified that he heard whistling in his ears that went on for "quite a while," but was currently gone.

During service, the Veteran was a weather observer stationed at Kadena Air Base (Kadena) in Okinawa, Japan, during the Korean War.  See DD 214; March 2010 Veteran Statement.  The Veteran has testified that he was exposed to anti-aircraft fire and jet engine noise both in his work station and living quarters for at least six months.  See August 2016 Hearing Testimony; see also March 2010 and November 2013 Veteran Statements.  The Veteran is competent to testify to his in-service noise exposure, and the Board finds his testimony credible and probative of the issue.

As an initial matter, sensorineural hearing loss is an organic disease of the nervous system and is eligible for the chronic disease presumption under 38 C.F.R. §§ 3.307 and 3.309.  In this case, however, evidence does not show that sensorineural hearing loss was manifested to a compensable degree within the year following the Veteran's separation from active duty.  Therefore, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307 and 3.309.

The record contains conflicting evidence regarding whether the Veteran's current bilateral hearing loss is etiologically related to his in-service noise exposure.

During the Veteran's February 1953 separation examination, he scored 15 out of 15 on a whispered voice test, but was not given an audiogram.  At that time, he did not report any ear or hearing problems.

During the March 2010 VA examination in which the Veteran was diagnosed with bilateral sensorial hearing loss, the examiner reviewed the claims file and noted the Veteran's report of in-service noise exposure, including loss of hearing for up to three days after exposure to the flight line and anti-aircraft guns.  The examiner determined that the whispered voice test reflected on the separation examination was insufficient to identify any frequency specific hearing loss.  The examiner also noted, however, that the Veteran reported seeking treatment for hearing loss in the mid-1980's, and receiving hearing aids in 1989, over 30 years after discharge from service.  The examiner determined that the hearing loss was less likely than not related to service.  He opined that, despite the lack of civilian occupational noise exposure, hearing loss was more likely than not related to factors such as age and genetics.

By contrast, July 2010 private medical records reflect an opinion from a private physician that the Veteran's bilateral hearing loss is most likely the result of exposure to loud engine noises and heavy weapons fire during service.

The Veteran has testified that at times, after exposure to anti-aircraft fire, his hearing became "fuzzy" for a couple of days, and then would return to normal.  He also testified that he first began having trouble with his hearing during this time period.  See August 2016 Hearing Testimony.  He is competent to attest to matters of which he has first-hand knowledge, including symptoms and noise exposure.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran's statements are credible and consistent with the circumstances of his service.

In this case, the evidence of record regarding the etiology of the Veteran's bilateral hearing loss is in relative equipoise.  While the 1953 separation examination reflected normal hearing from a whispered voice test, the March 2010 VA examiner determined such a test to be inadequate to reflect frequency specific hearing loss.  While this same examiner determined that the hearing loss was less likely than not related to service because of the time period between separation from service and when the Veteran first sought treatment, a private physician offered an opinion that the hearing loss was more likely than not related to in-service noise exposure.  Finally, while the Veteran did not specifically report hearing problems at separation, and checked a box indicating that he had not had ear, nose, or throat trouble, he has since provided consistent statements and testimony that he began experiencing hearing trouble after in-service noise exposure.   Therefore, as the evidence of record is in relative equipoise as to whether the Veteran's bilateral sensorial hearing loss is etiologically related to service, service connection is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

With respect to tinnitus, the Veteran's testimony is consistent that he manifested tinnitus during service, and is consistent that he manifested tinnitus after service.  There is a presumption of service connection for a chronic disease such as tinnitus, rebuttable only by clearly attributable intercurrent causes, which manifests during service and then again "at any later date, however remote."  Groves, 524 F.3d at 1309.  Here, the Veteran's tinnitus is an enumerated "chronic disease," manifested in service and post-service - although currently asymptomatic.  Thus, pursuant to Groves, the Board finds that the criteria for entitlement to service connection for tinnitus have been met.  The issue of whether a compensable rating is warranted for a currently asymptomatic but "chronic" disease is a rating consideration not currently before the Board.

ORDER

Entitlement to service connection for bilateral sensorineural hearing loss is granted.

Entitlement to service connection for tinnitus is granted.




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


